DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 9, 14-15, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Patke et al. 5,824,062 (hereafter Patke).  Noting figures 1-65

    PNG
    media_image1.png
    259
    356
    media_image1.png
    Greyscale




Patke discloses a mechanical bileaflet (14)  heart valve device, comprising: a ring-like housing (12) having a saddle-shaped curvature and an elliptical top-down profile (see figure 1 supra) that defines an elliptical central orifice for blood flow therethrough; and two substantially hollow cylindrical-wedge-shaped curved leaflets (see figures 13, 50-55) hingedly attached.  It is obvious to one having skill in the art that because Patke et al. discloses the use of a fulcrum 166 it is synonymous to a hinge thus being hingedly attached to an interior of the housing.
 The intended use recitation language “wherein each leaflet is rotatable between a closed position that completely seals the central orifice and an open position that completely opens the central orifice” carries no weight in the absence of any distinguishing structure.  Patke discloses the structure as claimed and is thus capable of performing the functions.  See MPEP 2114 which states:

II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material…." 

Regarding claim 2 Patke does not specify discuss that the central orifice comprises a major axis diameter and a minor axis diameter however itt is obvious to one having ordinary skill in the art that the valve (as marked up below) comprises a major axis (represented by “A”) and a minor axis (represented by B) of the orifice opening.


    PNG
    media_image3.png
    300
    436
    media_image3.png
    Greyscale


Patke further discloses that the leaflets have a superior curved leading edge and an inferior curved trailing edge, wherein the leading edges of the leaflets meet each other in a center of the central orifice and the trailing edges of the leaflets meet the housing in the closed position (see illustration below where area 92 is curved and area 94 also curves).

    PNG
    media_image4.png
    247
    354
    media_image4.png
    Greyscale



and  wherein the leading edges of the leaflets meet each other in a center of the central orifice and the trailing edges of the leaflets meet the housing in the closed position.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patke et al. 5,824,062 (hereafter Patke) in view of Sauter et al. 5,0741,431. 
Patke et al. has been disclosed supra as having a sewing ring (see 18: 48-62) however does not disclose that the ring is made of woven or knitted fabric.  Sauter et al. teaches that sewing rings may be manufactured from a knit fabric (see Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Patke et al. and manufacture the sewing ring from a knit fabric because it is well known in the art for flexible properties capable of accepting sutures.



Allowable Subject Matter

Claims 3-4, 7-8, 10-13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 12, 2022